DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments in light of the amendments are fully persuasive. At page 14 of the Appeal Brief applicant argues that the Starr reference does not provide any quiescent state of the RFID reader. That is the reader is active and powered at all times. 
The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest an RFID reader having a quiescent mode in which power from the antenna is turned off from which mode the reader can be activated and said radar proximity detectors being always-on so as to detect the presence of the adjacent one of said plurality of rail cars a railcars and being arranged to activate the reader from the quiescent mode on detection of the adjacent one of said plurality of rail cars; said RFID reader being arranged to revert to the quiescent mode after reading the RFID tag of the adjacent one of said plurality of rail cars as claimed and arranged by applicant when read in light of the specification.
Claims 1-4 and 7-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665